DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Ms. ELIZABETH ALMETER during a communication on June 10, 2022. 

The claims have been amended as follows: 

Claim 1. 	(Currently Amended) A method, comprising:
	at a computing device operating in a decentralized peer-to-peer (P2P) network and including at least one or more processors and memory storing at least a portion of a blockchain of the decentralized P2P network:
	receiving a digital property item upload request from at least one of a plurality of content creator computing devices, the digital property item upload request including a plurality of digital property items and a corresponding fee;
	based on the digital property item upload request, generating a smart contract, wherein the smart contract comprises one or more computer-executable functions configured to control downloading of the plurality of digital property items to at least one of a plurality of content consumer computing devices, and one or more computer-executable functions configured with cross-reference download functionality associated with a plurality of additional smart contracts cross-referenced by the smart contract, wherein each additional smart contract is associated with a respective digital property item of the plurality of digital property items; 
	deploying the smart contract to the decentralized P2P network, wherein deploying the smart contract includes: 
		transmitting a network function request to the decentralized P2P network; and
		executing one or more P2P network protocols to broadcast the network function request to one or more computing devices in the decentralized P2P network;
	generating a block corresponding to the blockchain of the decentralized P2P network, the block comprising the smart contract; 
	adding the block to the at least the portion of the blockchain of the decentralized P2P network; 
	transmitting a smart contract operation request to a digital property management computing device, wherein the smart contract operation request includes a  public key that uniquely identifies the smart contract in the blockchain of the decentralized P2P network and a request type associated with the smart contract operation request; 
	executing the smart contract in accordance with the request type and based on identifying the block within the blockchain of the decentralized P2P network comprising the smart contract, wherein the block within the blockchain of the decentralized P2P network is identified using the public key, and wherein executing the smart contract includes identifying, based on the public key, a plurality of users associated with ownership of the plurality of digital property items and an ownership percentage for each of the plurality of users;
	transmitting the corresponding fee to digital wallets of each of the plurality of users associated with ownership of the plurality of digital property items in amounts according to the ownership percentage for each of the plurality of users; and
responsive to executing the smart contract, transmitting the plurality of digital property items to the at least one of the plurality of content consumer computing devices, wherein transmitting the plurality of digital property items comprises executing of the one or more executable functions configured with cross-referencing download functionality executing the plurality of additional smart contracts cross-referenced by the smart contract and transmitting the plurality of digital property items to the at least one of the plurality of content consumer computing devices based on executing the plurality of additional smart contracts.


Claim 2.	(Previously Presented) The method of claim 1, further comprising:
receiving, by the computing device, a digital property item access request through the decentralized P2P network and from at least one of content consumer computing devices;
based on the digital property item access request, transmitting, by the computing device, the fee to the smart contract; and
	responsive to execution of the smart contract, transmitting, by the computing device, the fee to the at least one of the content creator computing devices. 

Claim 3. 	(Previously Presented) The method of claim 2, wherein the fee is transmitted, by the computing device, to a first wallet of the at least one of the content creator computing devices, and wherein the plurality of digital property items is transmitted, by the computing device, to a second wallet of the at least one of the content consumer computing devices.

Claim 4.	 (Previously Presented) The method of claim 2, wherein the digital property item upload request further includes wallet information associated with each of a plurality of content creator computing devices and a creation responsibility percentage corresponding to each of the plurality of content creator computing devices, and wherein the fee is transmitted, by the computing device, to each of the plurality of content creator computing devices based on the wallet information and creation responsibility percentage.

Claim 5.	(Previously Presented) The method of claim 2, wherein the plurality of digital property items includes at least one of a song, movie, e-book, work of art, patent, and copyright.


Claim 6.	(Previously Presented) The method of claim 2, wherein the fee corresponds to a permanent download of the plurality of digital property items.

Claim 7. 	(Previously Presented) The method of claim 2, wherein the fee corresponds to a single use download of the plurality of digital property items.

Claim 8.	(Currently Amended) A computing device configured to operate in a decentralized peer-to-peer (P2P) network, comprising:
	one or more processors; and
	memory storing at least a portion of a blockchain of the decentralized P2P network and computer-readable instructions that, when executed by the one or more processors, cause the computing device to:
	receive a digital property item upload request from at least one of a plurality of content creator computing devices, the digital property item upload request including a plurality of digital property items and a corresponding fee;
	based on the digital property item upload request, generate a smart contract, wherein the smart contract comprises one or more computer-executable functions configured to control downloading of the plurality of digital property items to at least one of a plurality of content consumer computing devices, and one or more computer-executable functions configured with cross-reference download functionality associated with a plurality of additional smart contracts cross-referenced by the smart contract, wherein each additional smart contract is associated with a respective digital property item of the plurality of digital property items;
	deploy the smart contract to the decentralized P2P network, wherein deploying the smart contract includes: 
		transmitting a network function request to the decentralized P2P network; and
		executing one or more P2P network protocols to broadcast the network function request to one or more computing devices in the decentralized P2P network; 
	generate a block corresponding to the blockchain of the decentralized P2P network, the block comprising the smart contract; 
	add the block to the at least the portion of the blockchain of the decentralized P2P network[[,]]; 
	transmit a smart contract operation request to a digital property management computing device, wherein the smart contract operation request includes a public key that uniquely identifies the smart contract in the blockchain of the decentralized P2P network and a request type associated with the smart contract operation request; 
	execute the smart contract in accordance with the request type and based on identifying the block within the blockchain of the decentralized P2P network comprising the smart contract, wherein the block with the blockchain of the decentralized P2P network is identified using the public key, and wherein executing the smart contract includes identifying, based on the public key, a plurality of users associated with ownership of the plurality of digital property items and an ownership percentage for each of the plurality of users;
	transmit the corresponding fee to digital wallets of each of the plurality of users associated with ownership of the plurality of digital property items in amounts according to the ownership percentage for each of the plurality of users; and
	responsive to executing the smart contract, transmit the plurality of digital property items to the at least one of the plurality of content consumer computing devices, wherein transmitting the plurality of digital property items comprises executing of the one or more executable functions configured with cross-referencing download functionality executing the plurality of additional smart contracts cross-referenced by the smart contract and transmitting the plurality of digital property items to the at least one of the plurality of content consumer computing devices based on executing the plurality of additional smart contracts 

Claim 9.	(Previously Presented) The computing device of claim 8, wherein the memory stores further instructions that, when executed by the one or more processors, cause the computing device to:
receive a digital property item access request through the decentralized P2P network and from at least one of content consumer computing devices;
based on the digital property item access request, transmit the fee to the smart contract; and
	responsive to execution of the smart contract, transmit the fee to the at least one of the content creator computing devices. 
Claim 10.	(Previously Presented) The computing device of claim 9, wherein the memory stores further instructions that, when executed by the one or more processors, cause the computing device to: 
transmit the fee to a first wallet of the at least one of the content creator computing devices; and 
transmitting the plurality of digital property items to a second wallet of the at least one of the content consumer computing devices.

Claim 11. 	(Previously Presented) The computing device of claim 9, wherein the digital property item upload request further includes wallet information associated with each of a plurality of content creator computing devices and a creation responsibility percentage corresponding to each of the plurality of content creator computing devices, and wherein the memory stores further instructions that, when executed by the one or more processors, cause the computing device to transmit the fee to each of the plurality of content creator computing devices based on the wallet information and the creation responsibility percentage.

Claim 12.	(Previously Presented) The computing device of claim 9, wherein the plurality of digital property items includes at least one of a song, movie, e-book, work of art, patent, and copyright.
	
Claim 13.	 (Previously Presented) The computing device of claim 9, wherein the fee corresponds to a permanent download of the plurality of digital property items.


Claim 14. 	(Previously Presented) The computing device of claim 9, wherein the fee corresponds to a single use download of the plurality of digital property items.
	

Claim 15.	(Currently Amended) One or more non-transitory computer-readable media storing instructions that, when executed by a computing device configured to operate in a decentralized peer-to-peer (P2P) network, the computing device including at least one or more processors and memory storing at least a portion of a blockchain of the decentralized P2P network, cause the computing device to:
	receive a digital property item upload request from at least one of a plurality of content creator computing devices, the digital property item upload request including a plurality of digital property items and a corresponding fee;
	based on the digital property item upload request, generate a smart contract, wherein the smart contract comprises one or more computer-executable functions configured to control downloading of the plurality of digital property items to at least one of a plurality of content consumer computing devices, and one or more computer-executable functions configured with cross-reference download functionality associated with a plurality of additional smart contracts cross-referenced by the smart contract, wherein each additional smart contract is associated with a respective digital property item of the plurality of digital property items;
	deploy the smart contract to the decentralized P2P network, wherein deploying the smart contract includes: 
		transmitting a network function request to the decentralized P2P network; and
		executing one or more P2P network protocols to broadcast the network function request to one or more computing devices in the decentralized P2P network;
	generate a block corresponding to the blockchain of the decentralized P2P network, the block comprising the smart contract; 
	add the block to the at least the portion of the blockchain of the decentralized P2P network; 
	transmit a smart contract operation request to a digital property management computing device, wherein the smart contract operation request includes a public key that uniquely identifies the smart contract in the blockchain of the decentralized P2P network and a request type associated with the smart contract operation request;
	execute the smart contract in accordance with the request type and based on identifying the block within the blockchain of the decentralized P2P network comprising the smart contract, wherein the block with the blockchain of the decentralized P2P network is identified using the public key, and wherein executing the smart contract includes identifying, based on the public key, a plurality of users associated with ownership of the plurality of digital property items and an ownership percentage for each of the plurality of users;
	transmit the corresponding fee to digital wallets of each of the plurality of users associated with ownership of the plurality of digital property items in amounts according to the ownership percentage for each of the plurality of users; and
	responsive to executing the smart contract, transmit the plurality of digital property items to the at least one of the plurality of content consumer computing devices, wherein transmitting the plurality of digital property items comprises executing of the one or more executable functions configured with cross-referencing download functionality executing the plurality of additional smart contracts cross-referenced by the smart contract and transmitting the plurality of digital property items to the at least one of the plurality of content consumer computing devices based on executing the plurality of additional smart contracts 
Claim 16. 	(Previously Presented) The one or more non-transitory computer-readable media of claim 15, wherein the instructions, when executed by the computing device configured to operate in the decentralized P2P network, the computing device including at least the one or more processors and the memory storing at least the portion of the blockchain of the decentralized P2P network, further cause the computing device to:
receive a digital property item access request through the decentralized P2P network and from at least one of content consumer computing devices;
based on the digital property item access request, transmit the fee to the smart contract; and
responsive to execution of the smart contract, transmit the fee to the at least one of the content creator computing devices. 

Claim 17.	(Previously Presented) The one or more non-transitory computer-readable media of claim 16, wherein the instructions, when executed by the computing device configured to operate in the decentralized P2P network, the computing device including at least the one or more processors and the memory storing at least the portion of the blockchain of the decentralized P2P network, further cause the computing device to:
transmit the fee to a first wallet of the at least one of the content creator computing devices; and 
transmit the plurality of digital property items to a second wallet of the at least one of the content consumer computing devices.

Claim 18. 	(Original) The one or more non-transitory computer-readable media of claim 16, wherein the digital property item upload request further includes wallet information associated with each of a plurality of content creator computing devices and a creation responsibility percentage corresponding to each of the plurality of content creator computing devices, and wherein the fee is transmitted to each of the plurality of content creator computing devices based on the wallet information and creation responsibility percentage.

Claim 19.	(Previously Presented) The one or more non-transitory computer-readable media of claim 16, wherein the fee corresponds to a permanent download of the plurality of digital property items.

Claim 20.	(Previously Presented) The one or more non-transitory computer-readable media of claim 16, wherein the fee corresponds to a single use download of the plurality of digital property items.

Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 11 are directed to a decentralized peer-to-peer (e.g., P2P) computer system for managing information related to both physical and/or digital property items on a blockchain. Ginter et al. (5,892,900) discloses a method comprising: at a computing device (Fig. 78 (3302)) operating in a decentralized peer-to-peer (P2P) network (Fig. 78(3304)) and including at least one or more processors and memory (Col. 248 line 57 – col. 249 line 7), receiving a digital property item upload request from at least one of a plurality of content creator computing devices (Fig. 78 (3306A); Col. 309 line 25 – Col. 310 line 37, Col. 311 lines 9-44), the digital property item upload request including at least an item of digital property (Col. 311 lines 9-44), based on the digital property item upload request, generating a smart contract (Col. 269 lines 15-26; Col. 270 lines 1-37; Col. 272 line 62 – col. 273 line 52; Col. 278 line 40 – Col. 279 line 61; Col. 311 lines 44-60), wherein the smart contract comprises one or more computer-executable functions to control downloading of the digital property item to at least one of a plurality of content consumer computing devices (Fig. 78 (3310); Col. 278 line 40 – Col. 279 line 61; Col. 311 lines 44-60), deploying the smart contract to the decentralized P2P network, wherein the deploying the smart contract includes (Col. 311 lines 44-60; Col. 314 line 10 – Col. 315 line 67), transmitting a network function request to the decentralized P2P network; and (Col. 314 line 10 – Col. 315 line 67), executing one or more P2P network protocols to broadcast the network function request to one or more computing devices in the decentralized P2P network (Col. 316 lines 6-34; Col. 337 line 45 – Col. 338 line 23), transmitting a smart contract operation request… (Col. 313 lines 39-57, col. 316 lines 6-34), wherein the smart contract operation request includes a public key that uniquely identifies the smart contract in the blockchain of the decentralized P2P network and a request type associated with the smart contract operation request (Col. 207 lines 44-55; Col. 217 lines 19-27; Col. 313 lines 39-57, Col. 316 lines 6-34), executing the smart contract in accordance with the request type and based on identifying… the smart contract using the public key (Col. 313 lines 39-57; Col. 316 lines 6-34) and responsive to executing the smart contract, transmitting the digital property item for downloading to the at least one of the plurality of content consumer computing devices (Col. 316 lines 6-34; Col. 337 line 45 – Col. 338 line 23).
Additionally, Mintz et al. (2018/0314809) discloses [a computing device including memory] (Fig. 1(108)) [storing] at least a portion of a blockchain of [the decentralized P2P network] (Fig. 1 (114, 130); ¶0035-¶0037), [transmitting a public key] to a digital property management device (Fig. 2(202B); ¶0035-¶0036, ¶0062), generating a block corresponding to the blockchain of the decentralized P2P network, the block comprising the smart contract (¶0037-¶0040, ¶0045), adding a block to the at least the portion of the blockchain of [the decentralized P2P network], the block comprising [the smart contract] (¶0037-¶0040, ¶0045) and [executing the smart contract based on identifying] the block within the blockchain of [the decentralized P2P network] comprising the smart contract [using the public key] (¶0037-¶0038, ¶0070, ¶0074, ¶0076-¶0078, ¶0086-¶0087, ¶0102, ¶0105-¶0107).



However, the prior art does not teach nor fairly suggest neither singly nor in combination:
- wherein transmitting the plurality of digital property items comprises executing of the one or more executable functions configured with cross-referencing download functionality executing the plurality of additional smart contracts cross-referenced by the smart contract and transmitting the plurality of digital property items to the at least one of the plurality of content consumer computing devices based on executing the plurality of additional smart contracts

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685